Case: 2:19-cv-00305-MHW-CMV Doc #: 17 Filed: 08/05/19 Page: 1 of 5 PAGEID #: 78



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                           :    Case No. 2:19-cv-305
                                                    :
                     Plaintiff,                     :
                                                    :    JUDGE WATSON
                   v.                               :    Magistrate Judge Vascura
                                                    :
ONE HUNDRED THIRTY THOUSAND                         :
AND 00/100 DOLLARS ($130,000.00) IN                 :
UNITED STATES CURRENCY, et al.,                     :
                                                    :
                     Defendants.                    :

                                      RULE 26(f) REPORT

        Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held and was attended
by:

Deborah D. Grimes                            , counsel for Plaintiff United States of America

Jason A. Ronis and Stephanie F. Kessler      , counsel for Claimant Fuad Omer

Terry H. Gilbert                             , counsel for Claimant Bilal Abdulkadir            .

Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
confer on the matters outlined below.

1.      CONSENT TO MAGISTRATE JUDGE

Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

     X Yes              No

2.      INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

       Yes              No        X   The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by           .
Case: 2:19-cv-00305-MHW-CMV Doc #: 17 Filed: 08/05/19 Page: 2 of 5 PAGEID #: 79



3.       VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

       Yes         X No

If yes, describe the issue:


If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
             .

4.       PARTIES AND PLEADINGS

     a. The parties agree that any motion or stipulation to amend the pleadings or to join
        additional parties shall be filed by 9/13/2019      .

     b. If the case is a class action, the parties agree that the motion for class certification shall be
        filed by n/a          .

5.       MOTIONS

     a. Are there any pending motion(s)?


               Yes            X   No

         If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
         docket number:

     b. Are the parties requesting expedited briefing on the pending motion(s)?

               Yes            X   No

         If yes, identify the proposed expedited schedule:

         Opposition to be filed by              ; Reply brief to be filed by              .

6.       ISSUES

Jointly provide a brief description of the case, including causes of action set forth in the
complaint, and indicate whether there is a jury demand:
On or about September 11, 2019, the Drug Enforcement Administration seized the defendants.
As detailed in the Complaint, the United States alleges that the defendants are subject to
forfeiture to the United States under 21 U.S.C. § 881(a)(6) because they represent property
furnished or intended to be furnished in exchange for a controlled substance, represent proceeds
                                                   2
Case: 2:19-cv-00305-MHW-CMV Doc #: 17 Filed: 08/05/19 Page: 3 of 5 PAGEID #: 80



traceable to such an exchange, or were used or intended to be used to facilitate any violation of
21 U.S.C. § 841, or a conspiracy to commit such offense in violation of 21 U.S.C. § 846. The
claimants have each filed Answers to the Complaint in which they generally deny the allegations
set forth in the Complaint.

Both claimants have made a jury demand.

7.      DISCOVERY PROCEDURES

     a. The parties agree that all discovery shall be completed by 4/3/2020. The parties agree
        to schedule their discovery in such a way as to require all responses to discovery to be
        served prior to the cut-off date, and to file any motions relating to discovery within the
        discovery period unless it is impossible or impractical to do so. If the parties are unable to
        reach an agreement on any matter related to discovery, they are directed to arrange a
        conference with the Court.
     b. Do the parties anticipate the production of ESI?     X Yes            No

         If yes, describe the protocol for such production:
         The parties have discussed the protocol for ESI production and are working toward
         reaching an agreement on production specifications. Should a dispute arise regarding the
         disclosure or production of ESI, the parties agree to discuss changes to any agreement
         before seeking a conference with the Court.

     c. Do the parties intend to seek a protective order or clawback agreement? Not at this time.
        If the parties encounter documents that implicate the Privacy Act, they will seek a
        protective order at that time. The parties agree that if any party determines that protected
        material was disclosed, they may provide notice to the other parties of such disclosure,
        and if the parties agree that the material is protected, the material will be returned to the
        disclosing party and no privilege is waived. If the parties disagree about whether the
        material is protected, they agree to contact the Court to seek an informal discovery
        conference to resolve the dispute. The parties also agree that if any inadvertent disclosure
        of protected materials occurs, they will return the material upon notice and that any
        privilege is not waived by an inadvertent disclosure.

8.      DISPOSITIVE MOTIONS

     a. Any dispositive motions shall be filed by 7/1/2020.

     b. Are the parties requesting expedited briefing on dispositive motions?
               Yes        X     No




                                                  3
Case: 2:19-cv-00305-MHW-CMV Doc #: 17 Filed: 08/05/19 Page: 4 of 5 PAGEID #: 81



         If yes, identify the proposed expedited schedule:

         Opposition to be filed by            ; Reply brief to be filed by           .

9.       EXPERT TESTIMONY

      a. Primary expert reports must be produced by 5/1/2020.

      b. Rebuttal expert reports must be produced by 5/29/2020.

10.      SETTLEMENT

Plaintiff(s) will a make a settlement demand by 6/1/2020. Defendant will respond by 6/8/2020.
The parties agree to make a good faith effort to settle this case. The parties understand that this
case will be referred to an attorney mediator, or to the Magistrate Judge, for a settlement conference
during this Court’s settlement week. The parties request the following week:

March 20___; X June 2020; September 20___; December 20___

In order for the conference to be meaningful, the parties agree to complete all discovery that may
affect their ability to evaluate this case prior to the beginning of settlement week. The parties
understand that they will be expected to comply fully with the settlement week orders which
require, inter alia, that settlement demands and offers be exchanged prior to the conference and
that principals of the parties attend the conference.

11.      RULE 16 PRETRIAL CONFERENCE

Do the parties request a scheduling conference?

      Yes, the parties would like a conference with the Court prior to it issuing a scheduling
order. The parties request that the conference take place               in chambers         by
telephone.

  X No, a conference is not necessary; the Court may issue a scheduling order after
considering this Report.




                                                  4
Case: 2:19-cv-00305-MHW-CMV Doc #: 17 Filed: 08/05/19 Page: 5 of 5 PAGEID #: 82



12.    OTHER MATTERS

Indicate any other matters for the Court’s consideration:

Should this case proceed to trial, counsel for the claimants anticipate that they will file motions to
sever their claims.

Signatures:


s/ Deborah D. Grimes                                   s/ Jason A. Ronis
DEBORAH D. GRIMES (0078698)                           JASON A. RONIS (CA 229628)
Assistant United States Attorney                      Attorney for Claimant Fuad Omer
Attorney for Plaintiff


s/ Stephanie F. Kessler                                s/ Terry H. Gilbert
STEPHANIE F. KESSLER (0092338)                        TERRY H. GILBERT (0021948)
Attorney for Claimant Fuad Omer                       Attorney for Claimant Bilal Abdulkadir




                                                  5
